In an action in which the plaintiff husband was granted a judgment of divorce, he appeals, as limited by his notice of appeal and brief, from so much of the said judgment of the Supreme Court, Westchester County, dated October 24, 1974, as (1) directed him to pay defendant’s attorney the sum of $10,000 for counsel fees and expenses and (2) directed him to pay defendant’s accountant the sum of $3,980 for accounting fees. Defendant’s attorney cross-appeals, on the ground of inadequacy, from the same portions of the judgment. Judgment modified, on the facts, by reducing the award of counsel fees to $5,000 and by deleting therefrom the award for accounting fees. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, the award of counsel fees was excessive to the extent indicated. Under the circumstances disclosed upon the record, the award for accounting fees was unwarranted. Martuscello, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.